Title: To John Adams from the Comte de Sarsfield, 5 June 1783
From: Sarsfield, Guy Claude, Comte de
To: Adams, John


          5 Juin 1783
          M de Sarsfield a lhonneur de faire bien des complimens a Monsieur Adams et de luy envoyer la lettre qu’il lui a demandée pour du vin. Elle explique tout ce que Monsieur Adams a besoin de Savoir. Il voudra bien Ecrire a M De Piffon Martoret pour lui indiquer Son Correspondant a Bordeaux et prendre tous les autres arrangemens qu’il Jugera apropos.
          tous ces vins ne Sont dans leur perfection qu’au bout de quelques années. Il faut les garder en bouteilles et voiez les regles que bon fait icy.
          1o. ne jamais tirer le vin qu’au mois de fevrier par un tems clair. Si on le tiroit dans la lune de mars, Il mousseroit
          2o. Eviter de le tirer pendant la gelée, Si on peut. Surtout le vin rouge que cela noircit.
          3o. Le garder un an en tonneau avant de le mettre en bouteilles, par exemple, le vin qui Sera vendangé cette année 1783 ne doit etre mis en bouteilles qu’au mois de fevrier 1785.
          
          4o. on Joint icy la composition d’une colle qui est necessaire pour rendre le vin clair. on la met dans les tonneaux on remue bien le vin avec un baton que l’on introduit par la bonde et on le laisse reposer en au moins 15 Jours. on peut attendre deux mois sans inconvenient a tirer le vin apres l’avoir collé. Ne. Il faut le laisser au moins 3 mois Sur la Colle. Il y resteroit tres bien un an etant bien Bondé et tenu dans une bonne Cave.
          5o. Il faut que les Bouteilles Soient couchées dans la Cave et on met un peu de Sable entre elles.
          Monsieur Adams connoit le vin de canon et le vin blanc que M de Sarsfield demande pour lui. le vin de St emilion n’a pas autant de reputation que celui de canon mais Il est moins cher et fort bon.
          M de S: a payé le vin de Canon depuis 600₶ Jusqu’a 720₶ Le tonneau de Bordeaux de 1000 bouteilles. le vin blanc ne lui a jamais couté qu’aux environs de 150₶
          Je demande d’etre instruit que Monsieur Adams a recu Cette letter cy.
         
          Translation
          5 June 1783
          Mr. Sarsfield has the honor of conveying his compliments to Mr. Adams and of sending him the letter that he requested regarding wine. It explains everything Mr. Adams needs to know. Mr. Sarsfield would willingly write to Mr. de Piffon Martoret, his correspondent in Bordeaux, to introduce Mr. Adams and to make all the arrangements he deems appropriate.1
          All these wines reach their perfection only after a few years. You must keep them in bottles and observe the rules you will find here.
          1. Never draw the wine in the month of February under clear skies. If you draw it under a March moon, it will sparkle.
          2. If you can, avoid drawing it during a frost, especially red wine, which will then turn black.
          3. Keep it one year in the barrel before putting it in bottles. For example, the wine that is harvested this year 1783 should not be put in bottles until February 1785.
          4. Enclosed is the recipe for a fining agent necessary to clarify the wine.2 You add it to the barrels, stir it well into the wine using a stick you insert into the bunghole, and leave it to sit for at least fifteen days. You can wait two months after fining the wine before drawing it without a problem. Note: You should leave the sediment in for at least three months. It can remain in good condition that way for a year, if it is well sealed and in a good cellar.
          5. The bottles should lie on their sides in the cellar, and it is advisable to put a little sand between them.
          
          Mr. Adams knows the wine from Canon and the white wine that Mr. Sarsfield orders for him. The Saint-Emilion wine is not as well known as the Canon, but it is less expensive and quite good.
          Mr. Sarsfield paid between ₶600 and ₶720 for a Bordeaux barrel of Canon wine holding 1,000 bottles. White wine never cost him more than about ₶150.
          I request that Mr. Adams please acknowledge receipt of this letter.3
        